Citation Nr: 1040221	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-25 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In January 2010, the Board remanded the current issue for further 
evidentiary development.  The requested development was 
completed, and the remand orders were substantially complied 
with.  The case has now been returned to the Board for further 
appellate action.

In its January 2010 decision, the Board also denied entitlement 
to service connection for a condition manifested by difficulty 
breathing.  Because a final Board decision was rendered with 
regard to that issue, it is no longer a part of the current 
appeal.


FINDINGS OF FACT

1.  The Veteran did not report for the VA spine examinations 
scheduled in April 2010 and July 2010 for the purpose of 
obtaining relevant test results and medical opinions regarding 
his claim.

2.  There is no medical evidence establishing a current back 
disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(b), 
3.306, 3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2007 letter issued prior to the decision 
on appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  This letter also advised the Veteran of 
how disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  A 
January 2010 letter asked the Veteran to provide additional 
information and evidence regarding his claim.  The case was last 
readjudicated in August 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, as well as notices indicating the cancellation 
of two scheduled VA examinations.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices and providing argument.  Thus, 
he was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

A veteran will be considered to have been in sound condition when 
examined and accepted for service, except as to disorders noted 
on entrance into service, or when clear and unmistakable evidence 
demonstrates that the disability existed prior to service and was 
not aggravated by service.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a 
preexisting disorder underwent an increase in severity during 
service is determined based on evidence of the manifestations of 
the disorder before, during, and after service.  38 C.F.R. 
§ 3.306.  For a disorder to be considered aggravated in service, 
there must be worsening of the underlying condition, not just 
temporary or intermittent flare-ups of the symptoms of the 
condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Evidence of a veteran being asymptomatic on entry into service, 
with an exacerbation of symptoms during service, does not 
constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991).  In order to support a finding of 
aggravation, the evidence must establish that the underlying 
disability underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 
C.F.R. § 3.306(a).

If a disorder was not noted upon entry into service, the 
government must show clear and unmistakable evidence of both a 
preexisting condition and a lack of in-service aggravation to 
overcome the presumption of soundness for wartime service under 
38 U.S.C.A. §  1111.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153 (West 2002).  If the government fails to rebut the section 
1111 presumption, then the claim is one for service connection, 
not aggravation.  Id.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that exercises in service caused him to have 
pain radiating from his neck down to his lower back.  
Specifically, he states that he began to experience back pain 
during basic training.  After seeking medical treatment in 
service and being advised by a doctor to discontinue physical 
training, he alleges that his drill sergeant ordered him to 
continue physical training with his unit, which resulted in his 
pain continuing to worsen while he tried to keep up.  The Veteran 
contends that his back condition never resolved and remains a 
chronic problem for him at present.  He has explained that he 
waited to file a claim for service connection for a back 
disability because he thought his back pain would resolve on its 
own, but it did not abate.  He also argues that any mechanical 
back pain that existed prior to service was permanently 
aggravated beyond natural progression as a result of his active 
duty.

On a January 1999 medical prescreening form, the Veteran 
indicated that he had no history of back trouble.  At his January 
1999 service enlistment examination, his spine was evaluated as 
normal, and he indicated on an accompanying January 1999 report 
of medical history that he had never had any recurrent back pain.  
Thereafter, on another January 1999 medical prescreening form, 
the Veteran again indicated that he had no history of back 
trouble.

On an undated initial counseling support form, the Veteran 
reported that his previous civilian employment had been working 
for UPS for three years, and he also noted that he had back 
problems which might affect his military training.

Throughout March 1999, the Veteran's service treatment records 
document his complaints of back pain.  In mid-March 1999, he 
reported having pain in his upper back for one month, and also a 
history of occasional back pain due to lifting at work.  Five 
days later, he complained of continued low back pain.  One week 
later, he complained of continued upper back pain as well as mid 
to low back pain (of a six-week duration), and he was assessed 
with mechanical low back pain.  In April 1999, the Veteran 
underwent an orthopedic evaluation, during which he reported 
worse low back pain (first noted in February 1999 during his 
fifth week of service) and that he was unable to train.  He was 
assessed with mechanical low back pain, and an accompanying X-ray 
survey revealed scoliosis and a leg length discrepancy.  Two days 
later, he was assigned a physical profile for back pain, wherein 
it was noted that such condition existed prior to service (EPTS).

Later in April 1999, the Entrance Physical Standards Board noted 
that the Veteran had sought medical treatment in his fifth week 
of basic training.  It was noted that subjective findings 
included pain in his upper back since the start of basic 
training, as well as a history of back pains.  It was further 
noted that objective findings had revealed existence prior to 
service per orthopedics, and X-ray results had revealed mild 
scoliosis as well as lower extremity length discrepancy.  The 
Veteran's diagnosis was listed as chronic mechanical back pain.  
It was noted that such condition existed prior to service, but 
was not service aggravated.  It was determined that the Veteran 
did not meet medical fitness standards for enlistment, nor did he 
meet retention standards, and it was recommended that he be 
separated from military service.

Following his discharge from military service, the record does 
not show that the Veteran sought any treatment for his claimed 
back disability, despite his current complaints of chronic back 
pain.  Pursuant to the Board's January 2010 remand, a January 
2010 letter asked the Veteran to provide the names and addresses 
of all medical care providers who treated him for his back 
problems prior to service and since his discharge from service.  
However, the Veteran did not respond to this January 2010 letter.

Also pursuant to the Board's January 2010 remand, the Veteran was 
scheduled to undergo a VA spine examination in April 2010 in 
order to ascertain the nature and extent of any current back 
disability and for an examiner to provide medical nexus opinions 
as to whether any currently diagnosed back disability is related 
to the Veteran's military service and whether the Veteran's 
preexisting back disability was aggravated during such service.  
The Veteran was notified by letter in March 2010 of the procedure 
to follow if he was unable to appear for the scheduled 
examination.  The claims file contains documentation from the 
Durham VA Medical Center that the Veteran cancelled the 
examination, with a note that he had refused the examination at 
that location and that he was unable to keep the appointment.  
The Board notes that the Durham VA Medical Center is the closest 
one to the Veteran's address.

Thereafter, the Veteran was scheduled to undergo a VA spine 
examination in July 2010 in order to obtain the evidence 
requested by the Board's remand.  The claims file contains 
documentation from the Durham VA Medical Center that the Veteran 
failed to report to that examination.

When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, and when that examination was required to 
establish entitlement to the benefit sought, the decision on the 
claim must be made based on the available evidence of record.  38 
C.F.R. § 3.655(b) (2010).  Under 38 C.F.R. § 3.655(a), examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, and death of an immediate family 
member.  In the current case, good cause for failing to report to 
his scheduled VA examinations has not been shown by the Veteran.

Insofar as the Veteran effectively cancelled his scheduled VA 
examination in April 2010 and failed to report for his scheduled 
VA examination in July 2010, the Board is of the opinion that no 
further assistance in this regard is required on the part of VA.  
The Board notes that it is well established that VA's duty to 
assist a claimant is not always a one-way street.  A claimant 
seeking help cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

Considering the claim based on the evidence of record, the Board 
finds that service connection is not warranted.  

The Board acknowledges that this case involves the question of 
whether the presumption of soundness attached to the Veteran at 
entrance into service and if so, whether his back condition 
preexisted service.  However, the initial question in any claim 
for service connection is whether there is a current disability.  
As noted above, to substantiate a claim for service connection 
there must be medical evidence of a current disability; competent 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson, 
supra.  Here, there is no competent evidence of a current 
disability.  

The service treatment records are the only medical evidence of 
record and are dated approximately 8 years prior to the date of 
the claim on appeal.  Despite VCAA notice letters requesting 
information concerning medical treatment, no medical evidence was 
submitted nor did the Veteran provide any information to permit 
VA to obtain records from healthcare providers.  Importantly, the 
Board reiterates that the Veteran did not report for VA 
examinations scheduled in April 2010 and July 2010 which were 
ordered to obtain an opinion as to whether any current back 
disability exists and if so, whether it is related to the 
Veteran's military service or whether a preexisting back 
disability was aggravated during such service.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of 
proof of present disability there can be no valid claim.  
Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The only evidence supporting the Veteran's claim that he has a 
current back disability consists of his own statements.  While 
the Veteran is competent to describe his symptoms, it is now well 
established that lay persons without medical training, such as 
the Veteran, are not competent to opine on matters requiring 
medical expertise, such as the diagnosis or etiology of 
orthopedic disorders.  See Espiritu, 2 Vet. App. at 494-5; see 
also Jandreau, 492 F.3d at 1376-77 (noting general competence to 
testify as to symptoms but not to provide medical diagnosis).  
Moreover, whether symptoms he experienced in service or following 
service are in any way related to his current symptoms requires 
medical expertise to determine.  See Clyburn v. West, 12 Vet. 
App. 296, 301 (1999) ("Although the veteran is competent to 
testify to the pain he has experienced since his tour in the 
Persian Gulf, he is not competent to testify to the fact that 
what he experienced in service and since service is the same 
condition he is currently diagnosed with.").  

In light of the above, the Board needs not address the question 
as to whether the presumption of soundness was rebutted in this 
case.  Specifically, in the absence of medical evidence showing a 
current back disability at any point during the course of the 
claim, the question of whether in-service complaints are due to a 
condition arising in service or existing prior to service and 
aggravated by service is moot.  As noted above, in the absence of 
proof of present disability there can be no valid claim.  
Degmetich, supra; see also McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (the requirement that a claimant have a current 
disability before service connection may be awarded is satisfied 
when a claimant has a disability at the time a VA claim is filed 
or during the pendency of that claim).  Accordingly, service 
connection for a back disability is not warranted on any basis.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


